         Case 1:18-cv-12058-RGS Document 92 Filed 02/27/19 Page 1 of 4



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

___________________________________________
                                            )
SECURITIES AND EXCHANGE COMMISSION,         )
                                            )
                  Plaintiff,                )
                                            )
       v.                                   )               Case No. 1:18-cv-12058-RGS
                                            )
ROGER KNOX, WINTERCAP SA,                   )
MICHAEL T. GASTAUER, WB21 US                )
INC., SILVERTON SA INC., WB21 NA            )
INC., C CAPITAL CORP., WINTERCAP            )
SA INC. AND B2 CAP INC.                     )
                                            )
                  Defendants,               )
       and                                  )
                                            )
RAIMUND GASTAUER, SIMONE                    )
GASTAUER FOEHR, B21 LTD., SHAMAL            )
INTERNATIONAL FZE, AND WB21 DMCC            )
                                            )
                  Relief Defendants.        )
___________________________________________ )

            PLAINTIFF SECURITIES AND EXCHANGE COMMISSION’S
           MOTION TO ALLOW THIRD PARTY DOCUMENT DISCOVERY

       Plaintiff Securities and Exchange Commission (“Commission”) seeks the court’s

permission to serve document subpoenas under Fed. R. Civ. P. 45 on third party financial

institutions that the Commission believes may be holding accounts belonging to one or more of

the defendants. The Commission is seeking this permission because, under Fed. R. Civ. P.

26(d)(1), the Commission is not authorized to commence discovery until the parties have held

their Rule 26(f) discovery planning conference unless the court authorizes such discovery.

       The parties’ Rule 26(f) conference is not likely to take place soon. The Commission’s

case has been stayed with respect to defendants Knox and the entity he controls, Wintercap SA,

as the result of pending criminal proceedings against Knox. See Dkt. No. 76. The stay motion
         Case 1:18-cv-12058-RGS Document 92 Filed 02/27/19 Page 2 of 4



granted by the court specifically carves out “discovery through subpoenas served on third-parties

that seek the production of documents.” Dkt. No. 75 at 1. This carve-out was an important

reason why the Commission assented to that motion to stay. With respect to the six other

corporate defendants, they have been defaulted, and motions for default judgment are currently

pending against them. See Dkt. Nos. 50, 63. With respect to the last of the defendants, Michael

Gastauer, the Commission has been working to effect service of process on him internationally

and has filed an update on its attempts to serve him. See Dkt. No. 80.

       Of the five relief defendants, Ms. Foehr has been served, has filed a special appearance

through counsel, and has filed a motion to dismiss. See Dkt. No. 70. Relief Defendants

Raimund Gastauer and B21 Ltd. have been served, they were defaulted, and the court recently

extended their time period to answer the complaint. See Dkt. Nos. 80, 85, 90. The Commission

has also served relief defendants WB21 DMCC and Shamal International FZE, and proofs of

service as to those entities have been filed. See Dkt. Nos. 82, 83.

       This status report demonstrates that the Commission has been acting diligently to

prosecute its claims but that many of the parties have failed to respond to the pleadings they have

received. During the course of serving its asset freeze and communicating with firms on whom

that freeze has been served, the Commission has become aware of financial institutions that are

or were holding accounts belonging to one or more of the defendants or relief defendants.

Because it is unlikely that the Rule 26(f) conference will take place soon, the Commission is now

seeking court authority to serve document subpoenas that will assist it in identifying the sources

and destinations of money that the defendants and relief defendants received into their accounts

and that may assist in identifying other accounts that may be subject to the court’s asset freeze

order (Dkt. No. 57).




                                                 2
         Case 1:18-cv-12058-RGS Document 92 Filed 02/27/19 Page 3 of 4



       The type of expedited discovery that the Commission is seeking in this motion is similar

to the type of expedited discovery that courts have often approved in the context of a motion for

a temporary restraining order or preliminary injunction, and serves a very similar purpose: to

permit the prompt identification of assets that may be proceeds of fraud and to enable to the

Commission to pursue freezes to protect those assets for the benefit of harmed investors. See

SEC v. Zubkis, No. 97 civ 8086, 2005 WL 1560489, *3 (S.D.N.Y. June 30, 2005) (noting that

the court’s temporary restraining order had granted expedited discovery); SEC v. Muraca, et al,

No. 17-cv-11400-FDS (D. Mass.), Dkt. No. 8 at ¶VII (dated July 13, 2017) (permitting expedited

discovery as part of temporary restraining order).

       WHEREFORE, the Commission respectfully requests that Court authorize it to serve

third party document subpoenas under Fed. R. Civ. P. 45.

February 27, 2019                            Respectfully submitted,
                                             SECURITIES AND EXCHANGE COMMISSION
                                             By its attorneys,

                                             /s/ Kathleen Shields________________
                                             Eric Forni
                                             Rebecca Israel
                                             Kathleen Shields
                                             David M. Scheffler
                                             Jonathan Allen
                                             33 Arch Street, 24th Floor
                                             Boston, MA 02110
                                             Telephone: (617) 573-8904 (Shields direct)
                                             Fax: (617) 573-4590
                                             Email: shieldska@sec.gov




                                                 3
         Case 1:18-cv-12058-RGS Document 92 Filed 02/27/19 Page 4 of 4




            CERTIFICATE OF COMPLIANCE WITH LOCAL RULE 7.1(A)(2)

        I have communicated with counsel for Ms. Foehr and they do not assent to this motion. I
have also communicated with counsel who is representing Mr. Knox in his criminal case and
they do not assent to this motion. I have communicated with counsel representing WB21 US
Inc., WB21 NA Inc., C Capital Corp., Wintercap SA Inc., Silverton SA Inc., B2 Cap Inc., B21
Ltd., Raimund Gastauer and WB21 DMCC and they do not assent to this motion.

                                      __/s/ Kathleen Shields_________________
                                      Kathleen Shields




                                 CERTIFICATE OF SERVICE

        I hereby certify that on February 27, 2019, a true and correct copy of the foregoing
document was filed through the Court’s CM/ECF system, and accordingly, the document will be
sent electronically to all participants registered to receive electronic notice in this case. A copy
will also be sent via first class mail and/or email to those parties who have not yet registered for
notice via the Court’s CM/ECF system.

                                      __/s/ Kathleen Shields___________________
                                      Kathleen Shields




                                                 4
